DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement between species, as set forth in the Office action mailed on 10/14/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of embodiments A and B is withdrawn.  Claim 9, directed to non-elected species, is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim. However, claims 13-20, directed to an apparatus, remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 13-20 directed to an apparatus, non-elected without traverse.  Accordingly, claims 13-20 have been cancelled.

Allowable Subject Matter
Claims 1, 3-5 and 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not disclose or fairly suggest a laser irradiation method with steps of “wherein a center of the second region is spaced apart from a center of the first region in the X direction, a converging angle () of the laser beam is not more than 30 mrad, and an incident angle () of the laser beam, a divergence angle (y) of the laser beam, and a tilt angle  with respect to the substrate satisfy the following equation <equation>                         
                            
                                
                                    θ
                                
                                
                                    y
                                
                            
                             
                            
                                
                                    m
                                    r
                                    a
                                    d
                                
                            
                            <
                            9.33
                            ×
                            θ
                            
                                
                                    d
                                    e
                                    g
                                
                            
                        
                    ” along with other limitations of the claim.
The closest prior art are Yamazaki (US 7679800 B2), Tanaka et al. (US 2003/0058916 A1), and Huang et al. (US 2019/0189831 A1).
Yamazaki teaches a laser irradiation method to crystalize silicon in parallel active regions, such as those shown in Figs. 12, using an apparatus shown in Fig. 24 of Yamazaki.  However, Yamazaki does not disclose the converging angle of the laser beam is smaller than 30 mrad, or the tilt angle satisfying the given equation.  Tanaka teaches an optical system to be used with laser irradiation system.  The optical system modifies a laser beam of size 10mm x 30mm to a spot of size 125mm x 0.4 mm in an optical path about 5m long (see [0009] & [0013] of Tanaka).  Huang teaches a laser irradiation system that has a spot limited to 50 m ~ 100 m but does not disclose the initial beam size and optical path length of the system.  There is no motivation to combine these laser irradiation system to teach all the limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tuan A Hoang/           Examiner, Art Unit 2822